Citation Nr: 1505927	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.P.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for amputation of left foot toes, blocked bile ducts, and left leg stints (secondary to herbicide exposure) have been raised by the record in a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A diagnosis of PTSD, or any other psychiatric disorder, is not shown.

2.  A current right ear hearing loss disability under 38 C.F.R. § 3.385 is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2014).

2.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard letters sent in September 2011 and November 2011 satisfied the duty to notify provisions.  Thus, VA's duty to notify has been met. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was also provided VA medical examinations in February 2012 and March 2012.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met. 

II. Analysis

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection for certain chronic diseases, such as psychoses and sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD 214 shows a military occupational specialty of helicopter mechanic and aircraft mechanic repairman.

Service treatment records do not show complaints or diagnoses of hearing loss or PTSD.  There are no post-service private or VA medical treatment records for review.

In an October 2011 statement, the Veteran indicated that as a helicopter door gunner; he was involved in extensive firefights and recoveries of person killed in action (KIA).

In his January 2012 stressor statement, the Veteran elaborated on his duties while serving in Vietnam.  He reported that he participated in numerous delivery recovery flights, and on those missions he served as a crew chief/door gunner.  He further stated that he was never directly involved in KIA recoveries, but he witnessed such recoveries, and also participated in wounded in action (WIA) operations.  

On VA psychiatric examination in February 2012, a VA examiner reviewed the service treatment records, interviewed the Veteran, and performed a clinical evaluation.  The Veteran indicated that he had no history of psychiatric treatment for mental health problems.  Following the examination, the VA examiner determined that there were no diagnosed disorders on AXIS I or AXIS II.

On VA audio examination in March 2012, a VA examiner reviewed the service treatment records, interviewed the Veteran, and performed a clinical evaluation.  The audiogram showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 10, 10, and 30 respectively, in the right ear.  The speech recognition score for the right ear was 100 percent.

At his hearing in August 2012, the Veteran testified that he served part-time as a door gunner during service.  He related that he experienced noise from guns and sometimes, for about 15 minutes, he had problems hearing what people were saying to him after he disembarked from the helicopter.  His witness testified that a helicopter mechanic would be exposed to a tremendous amount of noise.  The Veteran further indicated that he was in fear for his life as a door gunner when he went into hot spots and had to fire at the enemy.

On the basis of the service treatment records alone, PTSD and a right ear hearing loss disability were not affirmatively shown to have been present in service.  None of the audiometric test results in service showed a degree of right ear hearing loss which meets the regulatory requirements for establishing a hearing loss "disability," according to VA regulations.  The service records are also negative for a diagnosis of PTSD.  Service connection for PTSD and right ear hearing loss under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

Service connection may still be established based on an initial diagnosis after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is no competent evidence showing a diagnosis of a psychiatric disorder or right ear hearing loss disability during the pendency of this claim.  The Veteran has not identified any post-service private or VA medical treatment for any psychiatric disability, to include PTSD, or hearing loss.  The February 2012 VA mental health examination does not reflect a current psychiatric disorder is present, including PTSD.  The March 2012 VA audio examination does not reflect a current right ear hearing loss disability for VA purposes, as auditory thresholds were not 26 decibels or more in at least three of the frequencies; the speech recognition score was 100 percent.  

The VA examiners' findings are persuasive medical evidence against the claims on the question of whether there exists a current psychiatric disorder and a right ear hearing loss disability under 38 C.F.R. § 3.385.  The VA examiners are qualified through education, training, or experience to offer such findings.  

The Veteran has not otherwise identified or provided competent evidence of a current psychiatric disorder or audiometric test results that meet the requirements of 38 C.F.R. § 3.385 with respect to his right ear hearing acuity.  He is competent to describe psychiatric symptoms and impaired hearing, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But, as a lay person, he is not competent to diagnosis himself with a psychiatric disorder or a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Although the Veteran is competent to describe psychiatric symptoms, the question of whether his psychiatric symptoms amount to a clinical diagnosis is not a simple medical question because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  Likewise, a hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  

In addition, there was no contemporaneous medical diagnosis of a psychiatric disorder or a right ear hearing loss disability (for the purpose of VA disability compensation under 38 C.F.R. § 3.385) in service; and no medical professional has currently diagnosed him with a psychiatric disorder and right ear hearing loss disability under 38 C.F.R. § 3.385.  And it is neither argued nor shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a psychiatric disorder or to diagnose a hearing loss disability under 38 C.F.R. § 3.385.  For these reasons, the Veteran, as a layperson, is not competent to diagnosis himself with PTSD or to state that his level of right ear impaired hearing reaches the level of the legal standard of a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  

In the absence of any competent medical evidence to the contrary, the VA examiners' findings of a lack of a diagnosed psychiatric disorder, and a lack of a right ear hearing loss disability, is persuasive evidence against the claim of current disability. 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for PTSD and a right ear hearing loss disability is denied. 


ORDER

Service connection for PTSD is denied.

Service connection for right ear hearing loss disability is denied.


REMAND

The Veteran seeks service connection for tinnitus and a left ear hearing loss disability.  

At a VA examination in November 2011, an examiner diagnosed the Veteran with tinnitus and opined that the tinnitus was less likely than not related to military noise exposure.  The rationale was that the claims file was negative for any evidence of tinnitus and for hearing loss; thus, there was no nexus to link tinnitus to military noise exposure.

Subsequent to this examination, the Veteran was diagnosed with sensorineural hearing loss in the left ear at a VA examination in March 2012.  He also testified at his hearing that the ringing in his ears started probably within two months prior to getting out of the service.  This new evidence warrants consideration in connection with a medical opinion regarding causal nexus.  Therefore, the claim is remanded for a new VA examination.  

At the March 2012 VA examination, a VA examiner provided a diagnosis of left ear hearing loss under 38 C.F.R. § 3.385.  The examiner also provided the opinion that the Veteran's hearing loss was not related to service.  The rationale was that the Veteran's hearing was normal at entrance and normal upon his flight physical examination in 1968.  The examiner further noted that although his hearing was not tested at separation, he was still assigned an H-1 profile and self-reported that he had no hearing loss on his Report of Medical History form.

The Board notes that the March 2012 VA examiner's rationale is based wholly on the absence of in-service evidence of left ear hearing loss.  Such a conclusion is contrary to Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of documented hearing loss in service is not fatal to a service connection claim for hearing loss).  It is also contrary to Hensley v. Brown, 5 Vet. App. 155, 159(1993) (evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss).  As the nexus opinion is insufficient for adjudication of the claim, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his hearing loss and tinnitus.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from other individuals who have first-hand knowledge of the onset of his hearing loss and tinnitus.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After any outstanding, pertinent evidence is added to the claims file, arrange for the Veteran's claims file to be returned to the examiner that provided the March 2012 VA audiology examination.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a current left ear sensorineural hearing loss disability and tinnitus are related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that the current left ear sensorineural hearing loss manifested to a compensable degree within one year of service discharge. 

The examination report must include a complete rationale for all opinions expressed.  In doing so, the examiner should acknowledge the Veteran's competent lay statements concerning onset and history of his hearing loss and tinnitus symptoms as well as his in-service and post-service history of noise exposure.  

The examiner is advised the lack of a diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused the hearing loss and/or tinnitus that were initially diagnosed years after the Veteran's discharge from service.  

If the examiner finds it significant that the Veteran did not have hearing loss or tinnitus in service, the examiner must provide a full explanation as to the significance of such findings in light of sound medical principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

4.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


